Title: To George Washington from Major Henry Lee, Jr., 11 June 1780
From: Lee, Henry Jr.
To: Washington, George



Scotch-plains [N.J.] 10 O’clock A.M. June 11th 80

On receipt of your Excellency’s letter directing the cavalry to halt, the corps were billeted in the vicinity of chester-town.
Your lettr of the 8th inst. reached us on the 9th in the afternoon—The troops moved at three oclock, & arrived here this morning.
We mean to halt & refresh for a few hours & then pursue our route to springfield—Your Excellency will please to favor me with your orders by Adjutant Gordon who bears this, & will meet me at Springfield in the evening.
I am happy in assuring your Excellency, that the zeal of both officers & soldiers is increased by the increase of difficulty; & that an universal anxiety has operated on us all, to hasten our participation of common dangers & distresses. The infantry had embarked for Portsmouth before the receipt of orders to halt, & are now in waiting on James’s river, Virginia. I have the honor to be sir, with the warmest attachmt your Excellys obt sert

Henry Lee Junr

